Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 1 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 2 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 3 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 4 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 5 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 6 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 7 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 8 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 9 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 10 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 11 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 12 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 13 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 14 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 15 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 16 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 17 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 18 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 19 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 20 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 21 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 22 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 23 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 24 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 25 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 26 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 27 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 28 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 29 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 30 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 31 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 32 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 33 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 34 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 35 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 36 of 43
          Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 37 of 43


                                             Central Intelligence Agency




                                                 Washington. D.C. 20505


                                                            15 March 2019


Jameel Jaffer
Knight FirstAmendment Institute
  at Columbia University
475 Riverside Drive
Suite 302
New York, NY 10115

Re: F-2019-00158; 18-cv-02709

Dear Mr. Jaffer:

       This letter is in response to the 19 October 2018 Freedom oflnformation Act (FOIA) request
submitted by Ramya Krishnan, also representing Knight First Amendment Institute, for the following:

    1) All procedures or guidance for detennining whether to warn, or for delivering a warning to, an
       intended victim or those responsible for protecting the intended victim, pursuant to Directive 191;
    2) All records concerning the duty to warn under Directive 191 as it relates to Jamal K.hashoggi,
       including any records relating to duty to warn actions taken with respect to him;
    3) All records concerning any "issue aris[ing] among IC elements" regarding a determination to warn
       Jamal Khashoggi or waive the duty to warn requirement, or regarding the method for communicating
       threat information to him. See Directive 191. §G.l.

We processed the request in accordance with the FOIA, 5 U.S.C. § 552, as amended, and the CIA
InfoimationAct, 50 U.S.C. § 3141, as amended.

        With regard to item 1, we completed a thorough search for records responsive to the request and
deteimined that three (3) documents can be released in segregable form with redactions made on the basis of
FOlA exemptions (b)(l) and (b)(3). In addition, it bas been determined that the remaining records must be
denied in their entirety on the basis of FOIA exemptions (b)(1), (b)(3), and (b)(5). Exemption (b)(3) pertains
to Section 6 of the Central IntelligenceAgency Act of 1949, 50 U.S.C. § 3507 and/or Section 102A(i)(l) of
the National SecurityAct of 1947, 50 U.S.C § 3024(i)(l).

         With regard to items 2 and 3, in accordance with section 3.6(a) of Executive Order 13526, the CIA
can neither confirm nor deny the existence or nonexistence of records responsive to your request. The fact of
the existence or nonexistence of such records is itself cun-ently and properly classified and rel ates to CIA
intelligence sources and methods infonnation that is protected from disclosure by Section 6 of the CIA Act
of 1949, 50 U.S.C. § 3507, and Section 102A(i)(l) of the National SecurityAct of 1947, 50 U.S.C §
3024(i)(l). Therefore, pursuant to FOIA exemptions (b)(l) and (b)(3), the CI A can neither confirm nor deny
the existence or nonexistence of these records.
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 38 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 39 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 40 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 41 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 42 of 43
Case 1:18-cv-02709-TNM Document 34-4 Filed 08/28/19 Page 43 of 43
